Per Curiam.
Suit on note. Judgment by default. The judgment was without relief. The case was not put in a state below to show error on appeal.
It is said the law authorizing judgment without relief, upon a class of contracts, is special and unconstitutional. *526We do not think so. It is a general, uniform law, operating upon all persons, throughout the entire state alike, so far as relates to a defined class of contracts. We think that is a general law. See Reed v. The State, 12 Ind. R. 641.
J. R. Coffroth and L. P. Milligcm, for the appellant.
TV H. Coombs, for the appellees.
The judgment is affirmed with 5 per cent, damages and costs.